Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.












Instant application
1, 2
16-17
20
3-4
5-7
8
9-11
12-15
18
19
Patent 11227442
5
18, 5
5, 20
3-4
6-8
8
9-11
13-16
19
3


Claims 1-2, 16-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No.. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of Patent 11227442 is limited  that the limitations 1-2, 16-17 and 20 of the instant application..

Instant application
Claim 1 (device)
Claim 16 (method) 
Claim 20 (CRM)
Patent 11227442
Claim 5 (device)


A system comprising:
at least one hardware processor;
 A system comprising: at least one hardware processor; receiving,
a memory storing instructions which, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising:


a memory storing instructions which, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising:
receiving, by a messaging application, a video feed from a camera of a user device that depicts an object;
receiving, by a messaging application, a video feed from a camera of a user device that depicts a face;
 
receiving a request to add a 3D caption to the video feed;
receiving a request to add a 3D caption to the video feed; 
identifying a graphical element that is associated with context of the 3D caption;
identifying a graphical element that is associated with context of the 3D caption; 
displaying the 3D caption and the identified graphical element in the video feed at a position in 3D space of the video feed proximate to the object depicted in the video feed;
displaying the 3D caption and the identified graphical element in the video feed at a position in 3D space of the video feed proximate to the face depicted in the video feed;

detecting input indicating that a user tapped on screen the 3D caption that is displayed in the video feed;

in response to detecting the input indicating that the user tapped the 3D caption, presenting text of the 3D caption in 2D to enable the user to modify text of the 3D caption.
in response to determining that the object is no longer detected in the video feed, positioning the 3D caption on a surface of an object depicted in the video feed without displaying the graphical element.
wherein the operations further comprise: after the face is detected in the video feed, determining that the face is no longer detected in the video feed; and in response to determining that the face is no longer detected in the video feed, positioning the 3D caption on a surface of an object depicted in the video feed without displaying the graphical element.


Dependent Claims 3-15 and 18-19 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 of U.S. Patent No.. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 3-4, 6-11, 13-16 and 19 of Patent 11227442  performs the functions of the limitations of claims  3-15 and 18-19 of the instant application.

Allowable Subject Matter
Claims 1-20 are allowable over prior art.

Claim  1 is allowable over prior art because Chung et al. (US patent Publication: 20180152400, “Chung”) teaches, A system (Fig. 1) comprising:
at least one hardware processor;  (Fig. 1 Client  device 110, “[0012]….The client device 110 may also be referred to herein as a user device. ”).
a memory storing instructions which, when executed by the at least one hardware processor, (Fig. 6 and [0051-0053] discloses machine 500 works as client device, machine 500 has memory )  cause the at least one hardware processor to perform operations comprising:
receiving, by a messaging application, a video feed from a camera of a user device;( [0016] provides a messaging application which receives a video from camera…….. )
However, Leuthardt et al. (US Patent Publication: 20150254467, “Leuthardt”) teaches, receiving, by a messaging application, a video feed from a camera of a user device that depicts a face ([0045] discloses a messaging application receives a video data with a face …….[0045]… In step 336, the messaging application ….to be active.”
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified before the effective filing date of the claimed invention to have modified Chung to have included video with a face as taught by Leuthardt for the purpose of providing specific information related to a person that is detected by the face..
Chung as modified by Leuthardt  teaches, receiving a request to add a caption to the video feed; (Chung’s user provides an instruction to add caption to the video feed and the instruction is received by the client 110……. Chung,“[0016] In one example, a client application 114 may be a messaging application that allows a user 106 to take a photograph or video, add a caption, or otherwise edit the photograph or video, and then send the photograph or video to another user.”) but doesn’t teach that the caption is 3D.
However, Shimizu et al. (US patent: 6867787, “Shimizu”)  teaches, adding 3D caption with a video. ( “(86)   According to the above described configuration, the CPU 3 individually applies the fluoroscopic projection conversion to each character string of the video title composed of the three-dimensional characters formed in the virtual three-dimensional space area and displays the video title thus obtained on the scene window 62.”)
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified before the effective filing date of the claimed invention to have modified Chung as modified by Leuthardt to have included 3D caption with a video as taught by Shimizu for the [purpose of providing the caption more natural.
Chung as modified by Leuthardt and Shimizu doesn’t expressly teach, identifying a graphical element that is associated with context of the 3D caption; and
Gu et al. ( US patent publication: 20170052946, “Gu”) teaches, identifying a graphical element that is associated with context of the caption; ([Fig.1 step 110-150, Paragraph [0132-0150] identifies multiple graphical elements or emoji based on context of input content of a message and User can select one emoji from the multiple emojis.)
Therefore it would have been obvious for an ordinarily skilled person in the art before the effective filing date of the claimed invention to have modified Chung as modified by Leuthardt and Shimizu to have included identifying a graphical element that is associated with context of the 3D caption similar to identifying a graphical element that is associated with context of the caption as taught by Gu for the purpose providing a virtual character symbol matching with the tone of caption.
Chung as modified by Leuthardt, Shimizu and Gu teaches, displaying the 3D caption and the identified graphical element in the video feed at a position in 3D space of the video feed proximate to the face depicted in the video feed. (Gu [0106] displays caption and graphical element in Fig.3.  Shimizu displays 3d caption with a video. These teachings are included to display he 3D caption and the identified graphical element in the video feed at a position in 3D space of the video feed proximate to the face depicted in the video feed.)
Chung as modified by Leuthardt, Shimizu and Gu and any other available prior art fails to expressly teach the limitation, “in response to determining that the object is no longer detected in the video feed, moving the 3D caption to a surface depicted in the video feed without displaying the graphical element..”


Claim 16 is directed to a method and its steps are similar in scope and functions of the device claim 1 and therefore claim 16 is also allowable over prior art for the same reason stated for claim 1.

Claim 20 is directed to a non-transitory machine-readable medium and its elements are similar in scope and functions of the device claim 1 and therefore claim 20 is also allowable over prior art for the same reason stated for claim 1.

Claims 2-15 and 17-19 are also allowable over prior art by virtue of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616